EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeremy Jay on August 8, 2022.

The application has been amended as follows: 
Amend Claim 4 to change “the ratio” to “the weight ratio”.
Amend Claim 5 to change “the ratio” to “the volume ratio”.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest a coating composition comprising the claimed epoxy resin, fluoro-substituted polyalkylsiloxane, and the specific solvent mixture claimed.  Zhang et al. (CN 106750329) teaches a composition comprising an epoxy resin, a fluorinated silicone polymer and an organic solvent (Abstract).  However, Zhang et al. does not provide any suggestion to direct a person having ordinary skill in the art to the specific solvent mixture claimed amongst the virtually unlimited solvents known in the art.  
Zheng et al.(CN 106554500) teaches a composition comprising an epoxy resin, fluorinated silane, and organic solvent (Abstract).  However, Zheng et al. does not provide any suggestion to direct a person having ordinary skill in the art to the specific solvent mixture claimed amongst the virtually unlimited solvents known in the art.  
Kobayashi et al. (US Pat. 5,824,421) teaches an organic resin that can be an epoxy, a flurosilicone polymer, and an organic solvent (1:42-55; 2:26-56).  However, there is not direction in the reference to select the claimed epoxy from the laundry list of possible organic resins, and to select the specific solvent mixture claimed amongst the virtually unlimited solvents known in the art.  
The original specification identifies the mixture of solvents as being critical to the invention as it provides a gradient composition of the fluorinated polysiloxane in the coating during evaporation of the solvent.  The specific choice of solvent is not known in the closest prior art of record.

Election/Restrictions
Claims 1-5 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 6-19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on January 26, 2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767